Exhibit 10.2

 

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED ASSET POOL ONE SUPPLEMENT

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED ASSET POOL ONE SUPPLEMENT, dated as
of May 10, 2005 (this “Amendment”), by and between CHASE ISSUANCE TRUST, a
statutory business trust organized under the laws of the State of Delaware (the
“Issuer”), having its principal office at c/o Wilmington Trust Company, 1100
North Market Street, Wilmington, Delaware 19890-1600, Attention: Corporate Trust
Administration, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as Collateral Agent (the “Collateral Agent”).

 

WHEREAS, Bank One Issuance Trust, predecessor to the Issuer (the “Original
Issuer”), and Wells Fargo Minnesota Bank, National Association, predecessor to
the Collateral Agent (the “Original Collateral Agent”), have heretofore executed
and delivered an Asset Pool One Supplement, dated as of May 1, 2002 (the
“Original Asset Pool One Supplement”), to the Indenture, dated as of May 1, 2002
(the “Original Indenture”), by and between the Original Issuer and the Original
Collateral Agent, the latter in its capacity as indenture trustee (the “Original
Indenture Trustee”);

 

WHEREAS, the Issuer and the Collateral Agent are parties to an Amended and
Restated Asset Pool One Supplement, dated as of October 15, 2004 (the
“Agreement”), to the Amended and Restated Indenture, dated as of October 15,
2004 (the “Indenture”), by and between the Issuer and the Collateral Agent, the
latter in its capacity as indenture trustee (the “Indenture Trustee”);

 

WHEREAS, Section 6.7 of the Agreement and Section 9.01 of the Indenture provides
that the Issuer, without the consent of any of the Noteholders, may amend the
Agreement upon delivery of an Issuer Tax Opinion for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Agreement or of modifying in any manner the rights of the Holders of the
Notes under the Indenture, any Indenture Supplement or any Asset Pool
Supplement; provided, however, that (i) the Issuer shall deliver to the
Indenture Trustee, the Collateral Agent and the Owner Trustee an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment will not have an Adverse Effect and is not reasonably expected to have
an Adverse Effect at any time in the future and that such amendment does not
adversely affect the rights, duties, benefits, protections, privileges or
immunities of the Indenture Trustee or the applicable Collateral Agent and (ii)
each Note Rating Agency confirms in writing that such amendment will not cause a
Ratings Effect;

 

WHEREAS, each of the Indenture Trustee and the Collateral Agent has received an
Issuer Tax Opinion; and each of the Indenture Trustee, the Collateral Agent and
the Owner Trustee has received (i) an Officer’s Certificate to the effect that
the Issuer reasonably believes that this Amendment will not have an Adverse
Effect and is not reasonably expected to have an

 

1



--------------------------------------------------------------------------------

Adverse Effect at any time in the future and that such amendment does not
adversely affect the rights, duties, benefits, protections, privileges or
immunities of the Indenture Trustee or the applicable Collateral Agent and (ii)
from each Note Rating Agency, confirmation in writing that this Amendment will
not cause a Ratings Effect; and

 

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with;

 

NOW, THEREFORE, the Issuer and the Collateral Agent are executing and delivering
this Amendment in order to amend the provisions of the Agreement in the manner
set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement, or if not therein, the Indenture.

 

SECTION 1. Amendment to Section 2.5(b)(iv). Section 2.5(b)(iv) of the Agreement
is hereby amended to read in its entirety as follows:

 

(iv) on or before the tenth Business Day prior to the Removal Date, each Note
Rating Agency shall have received notice from the Servicer of such proposed
removal of the Asset Pool One Receivables of such Asset Pool One Accounts and,
if such removal is pursuant to subclause (iii)(z) above, the Note Rating Agency
Condition shall have been satisfied; and

 

SECTION 2. Ratification of the Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment shall be read, taken and construed as one and the same
instrument.

 

SECTION 3. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

 

SECTION 4. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE ISSUANCE TRUST,

as Issuer

By:

 

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee on behalf of the
Issuer

By:

 

/s/ Michele C. Harra

   

Name:

 

Michele C. Harra

   

Title:

 

Financial Services Officer

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Collateral Agent

and not in its individual capacity

By:  

/s/ Cheryl Zimmerman

   

Name:

 

Cheryl Zimmerman

   

Title:

 

Assistant Vice President

 

Acknowledged and Accepted:

CHASE BANK USA, NATIONAL ASSOCIATION,

as Transferor, Servicer and Administrator

By:  

/s/ Keith W. Schuck

   

Name:

 

Keith W. Schuck

   

Title:

 

President

 